861 So. 2d 1283 (2004)
Michael H. MILLER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D02-1821.
District Court of Appeal of Florida, Fifth District.
January 2, 2004.
James B. Gibson, Public Defender, and Brynn Newton, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm Michael H. Miller's conviction of sexual battery on a child under the age of twelve. We also affirm the trial court's order declaring Miller to be a sexual predator. See Milks v. State, 848 So. 2d 1167 (Fla. 2d DCA 2003), review granted, No. 03-1321, 859 So. 2d 514, 2003 WL 22884299 (Nov. 19, 2003); see also Reyes v. State, 854 So. 2d 816 (Fla. 4th DCA 2003). In doing so, we certify conflict with Espindola v. State, 855 So. 2d 1281 (Fla. 3d DCA 2003) (holding Florida Sexual Predator's Act, section 775.21, Florida Statutes (2000), to be unconstitutional as violating procedural due process).
AFFIRMED.
SAWAYA, C.J., PLEUS and ORFINGER, JJ., concur.